     Case 1:20-cv-00931-DAD-SKO Document 14 Filed 10/08/20 Page 1 of 3

 1   Frank M. Pacheco, Esq., SBN 163467
     LAW OFFICES OF FRANK PACHECO
 2   343 East Main Street, Suite 706
     Stockton, CA 95202
 3   Telephone: (209) 937-0644
 4   Email: fpachecolaw@gmail.comAttorney for Plaintiffs
     THOMAS JAMES CORRIGAN, et al.
 5

 6   RIVERA HEWITT PAUL LLP
     11341 Gold Express Drive, Suite 160
 7   Gold River, California 95670
 8   Tel: 916-922-1200 | Fax: 916 922-1303
 9   Shanan L. Hewitt, SBN 200168

10   Email: shewitt@rhplawyers.com
     Attorneys for Defendant
11   COUNTY OF CALAVERAS

12
                                  UNITED STATES DISTRICT COURT
13
                                 EASTERN DISTRICT OF CALIFORNIA
14
     THOMAS JAMES CORRIGAN,                            Case No.: 1:20-cv-00931-DAD-SKO
15   individually and as co-successor-in-interest
     to Decedent JOHN JAMES CORRIGAN;                  STIPULATION and ORDER FOR AN
16   KATHLEEN ANN WAITE, individually                  EXTENSION OF TIME TO FILE A
     and as cosuccessor-in-interest to Decedent        RESPONSIVE PLEADING
17   JOHN JAMES CORRIGAN; KIRSTIN
     LYNN CORRIGAN, individually and as                [E.D. Cal. L.R. 144(a)]
18   cosuccessor-in-interest to Decedent JOHN
     JAMES CORRIGAN; D.J.C., a minor,                  (Doc. 13)
19   individually and as co-successor-in-interest
20   to Decedent JOHN JAMES CORRIGAN,
     by and through his Guardian ad Litem,
21   THOMAS JAMES CORRIGAN,

22                      Plaintiffs,

23          v.

24   COUNTY OF CALAVERAS, a general
     law county public entity; RICK
25   DiBASILIO, individually, and in this
26   official capacity as the Sheriff of Calaveras
     County; KEVIN STEVENS, individually
27
     and in his official capacity as a sergeant for
28   Calaveras County Sheriff’s Department;
     JIM MOSER, individually and in his
                                Stipulation and Order for an Extension of Time to File A Responsive Pleading
                                                                                                      Page 1
     Case 1:20-cv-00931-DAD-SKO Document 14 Filed 10/08/20 Page 2 of 3

 1   official capacity as a deputy for Calaveras
     County Sheriff’s Department; BRIAN
 2   TERRY, individually and in his official
     capacity as a deputy for Calaveras County
 3   Sheriff’s Department; JOSEPH BOBERG,
 4   individually and in his official capacity as
     an officer for the California Highway
 5   Patrol; and DOES 1-50, inclusive,
     individually, jointly and severally.
 6
                         Defendants.
 7

 8

 9
            Plaintiffs, by and through their counsel Frank M. Pacheco, Esq. of the Law Offices of
10
     Frank Pacheco and Defendant COUNTY OF CALAVERAS, by and through counsel Shanan L.
11
     Hewitt, Esq. of the Law Offices of Rivera Hewitt Paul LLP, hereby stipulate pursuant to Local
12
     Rule of Court 144(a) to an extension of time in order to permit Defendants COUNTY OF
13
     CALAVERAS, et al. to file a responsive pleading to Plaintiffs’ Complaint for Damages (Doc. 1)
14
     filed on July 4, 2020, in accordance with the pleading requirements of the Federal Rules of Civil
15
     Procedure. The parties stipulate and have agreed to extend the responsive pleading deadline
16
     follows:
17
        (1) Defendants COUNTY OF CALAVERAS, et al. were served with this lawsuit on or about
18
            September 21, 2020.
19
        (2) The undersigned defense counsel was contacted on October 1, 2020 regarding possible
20
            representation of COUNTY OF CALAVERAS, RICK DiBASILIO, KEVIN STEVENS,
21
            JIM MOSER, BRIAN TERRY, JOSEPH BOBERG; After conducting a conflict check,
22
            defense counsel accepted the assignment, but to date is still awaiting case-related
23
            materials from the Calaveras County Sheriff’s Department and will need to communicate
24
            with all individual Defendants involved in the incident at issue in order to properly
25
            prepare a responsive pleading to the Complaint (Doc. 1).
26
        (3) Under the current circumstances, the parties have agreed and hereby stipulate to extend
27
            the time for Defendants COUNTY OF CALAVERAS, et al. to respond to the Complaint
28
            (Doc. 1) from the original responsive pleading due date of October 12, 2020 to the agreed
                                Stipulation and Order for an Extension of Time to File A Responsive Pleading
                                                                                                      Page 2
     Case 1:20-cv-00931-DAD-SKO Document 14 Filed 10/08/20 Page 3 of 3

 1
              upon date of October 27, 2020. Accordingly, the parties hereby request that the
 2
              Mandatory Scheduling Conference currently set for November 10, 2020 at 9:30 AM in
 3
              Courtroom 7 be continued to a later date to be determined by the Court.
 4
     IT IS SO STIPULATED.
 5
     Dated: October 5, 2020                        LAW OFFICES OF FRANK M. PACHECO
 6

 7                                                 /s/ Frank M. Pacheco
                                                   FRANK PACHECO
 8
                                                   Attorney for Plaintiffs
 9

10
     Dated: October 6, 2020                        RIVERA HEWITT PAUL LLP
11

12                                                 /s/ Shanan L. Hewitt
                                                   SHANAN L. HEWITT
13                                                 Attorneys for Defendants
14

15
                                                   ORDER
16
              GOOD CAUSE having been shown, the foregoing stipulated request for an extension of
17
     time for Defendants COUNTY OF CALAVERAS, et al. to file a responsive pleading to
18
     Plaintiffs’ Complaint (Doc. 13) is HEREBY GRANTED. Defendants COUNTY OF
19
     CALAVERAS, et al., shall file and serve their responsive pleading to Plaintiffs’ Complaint no
20
     later than October 27, 2020.
21
              Based on the foregoing, the Mandatory Scheduling Conference currently set for
22
     November 10, 2020, will be CONTINUED to November 19, 2020, at 10:15 a.m. before
23
     Magistrate Judge Sheila K. Oberto. The parties SHALL file their joint scheduling report by no
24
     later than November 12, 2020.
25

26   IT IS SO ORDERED.
27
     Dated:     October 7, 2020                                    /s/   Sheila K. Oberto              .
28                                                      UNITED STATES MAGISTRATE JUDGE

                                Stipulation and Order for an Extension of Time to File A Responsive Pleading
                                                                                                      Page 3
